Citation Nr: 0801626	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  00-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation for status-
post injury, medial meniscectomy, and arthroplasty of the 
right knee, currently rated at 60 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that granted and then evaluated the veteran's claim 
of entitlement to service connection for a right knee 
disability.  This issue was remanded for further development 
in January 2007, and now returns again before the Board.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in September 2006.


FINDINGS OF FACT

1.  For the time period prior to July 18, 2003, the right 
knee disability, status-post partial meniscectomy, was 
manifested by pain, no instability, and only slight 
limitation of motion.

2.  For the time period July 18, 2003, to September 12, 2003, 
the right knee disability, status-post partial meniscectomy, 
was manifested by pain, no instability, and only slight 
limitation of motion.

3.  For the time period September 12, 2003, to November 1, 
2004, the veteran was in receipt of a 100 percent rating, the 
maximum allowed by law.

4.  For the time period from November 1, 2004, the veteran's 
residuals of his right knee replacement surgery consist of 
pain, weakness, and limitation of motion.

5.  The veteran has not submitted evidence tending to show 
that his right knee disability is unusual, requires frequent 
periods of hospitalization or causes unusual interference 
with work other than that contemplated within the schedular 
standards.  

 
CONCLUSION OF LAW

1.  For the time period prior to July 18, 2003, the criteria 
for an increased evaluation, for the veteran's service 
connected right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 
5256, 5257, 5258, 5259, 5260, 5261 (2007).  

2.  For the time period from July 18, 2003, to September 12, 
2003, the criteria for an increased evaluation, for the 
veteran's service connected right knee disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261 (2007).  

3.  For the time period from September 12, 2003, the criteria 
for an increased evaluation, for the veteran's service 
connected right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 
5256, 5257, 5258, 5259, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated April 2002, April 2003, July 2003, 
October 2003, February 2004, July 2004, March 2006, and 
February 2007, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim for increased initial rating; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated several times in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007). Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2006).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

The veteran is currently rated as 60 percent disabled under 
Diagnostic Code 5055, which provides the rating criteria for 
the prosthetic replacement of a knee joint. Under this Code, 
for one year following implantation, the knee joint warrants 
an evaluation of 100 percent.  Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  Where there are intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 5261 
or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2007).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.

The veteran could also be rated under 5257 for other 
impairment of the knee.  Under this code, for other 
impairment of the knee, recurrent subluxation or lateral 
instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

The veteran's service-connected right knee has also been 
previously rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5258, pertaining to the veteran's seimlunar cartilage.  
Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, is rated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.

For the time period prior to September 27, 2001, the veteran 
was rated as 10 percent disabled under Diagnostic Code 5010 
for arthritis, and 20 percent disabled under Diagnostic Code 
5258 for dislocated semilunar cartilage, and the Board finds 
that the criteria for a higher evaluation for this period 
have not been met.  As to the relevant evidence of record, a 
March 2000 report of VA outpatient treatment indicated that 
the veteran had a range of motion of -5 degrees to 100 
degrees, with no swelling, but crepitus.  The veteran 
reported significant pain.  The veteran was provided with a 
cane in March 2000.  The veteran also reported chronic pain 
in his right knee.  To warrant a higher rating, the veteran 
would have to be found to have a limitation of extension to 
30 degrees, or a combination of limitation of flexion and 
extension sufficient to warrant a combined evaluation in 
excess of 30 percent.  The findings as noted above would not 
warrant a compensable rating for limitation of flexion and 
extension of the knee.  There is further no indication during 
this period that the veteran's knee was unstable, such that a 
separate rating would be warranted under Diagnostic Code 
5257.  As the criteria for a higher evaluation have not been 
met, the Board finds that the preponderance of the evidence 
of record is against a higher evaluation for this time 
period.

For the time period from September 27, 2001, to December 1, 
2001, the veteran was rated as 100 percent disabled pursuant 
to 38 C.F.R. § 4.30 for convalescence, and there is no basis 
for assigning a higher rating during this period.  

For the time period from December 1, 2001, to July 18, 2003, 
a 10 percent schedular rating was assigned under Diagnostic 
Code 5010 for arthritis, and a 20 percent schedular rating 
was assigned under Diagnostic Code 5258 for dislocated 
semilunar cartilage, and the Board finds that the criteria 
for a higher evaluation for this period have not been met.  A 
June 2002 report of VA examination indicates that the veteran 
reported severe pain in the right knee.  He had a 5 degree 
valus trend in alignment, and a range of motion of 0 to 120 
degrees.  Arthritis and genu valgus was noted on X-ray.  The 
veteran also consistently complained of knee pain throughout 
this period.  To warrant a higher rating for this period, the 
veteran would have to be found to have a limitation of 
extension to 30 degrees, or a combination of limitation of 
flexion and extension sufficient to warrant a combined 
evaluation in excess of 30 percent.  The findings as noted 
above would not warrant a compensable rating for limitation 
of flexion and extension of the knee.  There is further no 
indication during this period that the veteran's knee was 
unstable, such that a separate rating would be warranted 
under Diagnostic Code 5257.  As the criteria for a higher 
evaluation have not been met, the Board finds that the 
preponderance of the evidence of record is against a higher 
evaluation for this time period.

For the time period from July 18, 2003, to September 12, 
2003, the Board finds that an evaluation in excess of 10 
percent under Diagnostic Code 5010 for arthritis, and 30 
percent disabling under Diagnostic Code 5258 for dislocated 
semilunar cartilage is not warranted.  An orthopedic consult 
report dated August 2003 found that the veteran reported 
significant pain in his right knee.  Extension was full and 
flexion was to 110 degrees.  Ligaments were intact and 
nontender.  X-rays of the knee demonstrated marked narrowing 
of the lateral compartment.  The veteran was diagnosed with 
moderate to marked degenerative joint disease of the right 
knee, particularly the lateral compartment, and was referred 
for a possible knee replacement.  A private report of 
examination which also appears to be dated August 2003 
indicates that the veteran had full extension and flexion of 
the leg to 120 degrees.  Another private medical report dated 
that same month indicates that the veteran had some arthritic 
changes in his knees which affected his knee extension and 
flexion, otherwise he had fairly good strength.  He had an 
antalgic gait but was otherwise neurologically stable.  
Evidence also shows that the veteran was undergoing physical 
therapy for his right knee during this time, and reported 
chronic knee pain.  To warrant a higher rating for this 
period, the veteran would have to be found to have a 
limitation of extension to 30 degrees, or a combination of 
limitation of flexion and extension sufficient to warrant a 
combined evaluation in excess of 30 percent.  The findings as 
noted above would not warrant a compensable rating for 
limitation of flexion and extension of the knee.  There is 
further no indication during this period that the veteran's 
knee was unstable, such that a separate rating would be 
warranted under Diagnostic Code 5257.  As the criteria for a 
higher evaluation have not been met, the Board finds that the 
preponderance of the evidence of record is against a higher 
evaluation for this time period.

For the time period from September 12, 2003, to November 1, 
2004, the veteran was rated as 100 percent disabled under 
Diagnostic Code 5055, in order to convalesce from right total 
knee replacement surgery conducted September 12, 2003, and 
therefore the veteran was rated at the maximum amount 
available during this time.

For the time period from November 1, 2004, the veteran has 
been rated as 60 percent disabled under Diagnostic Code 5055, 
and the Board finds that the criteria for a higher evaluation 
for this period have not been met.  In this regard, the Board 
notes that Diagnostic Code 5055 provides that, after the 
veteran has been in receipt of a 100 percent evaluation for a 
year following the prosthesis replacement of a knee joint, 
the highest evaluation available is 60 percent, the amount 
the veteran is currently receiving, for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  There is no greater evaluation available 
for rating knee disability.  The findings from the veteran's 
March 2007 VA examination report, which indicates that the 
veteran had some soreness and weakness involving the right 
knee, but no pain, with 0 to 85 degrees of motion, with no 
signs of subluxation or instability.  

The Board finds that the preponderance of the evidence of 
record is against a finding that the criteria for a higher 
evaluation have been met, for any part of the appeal period.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of 
additional "staged ratings" as enunciated by the Court, in 
the case of Fenderson, would be in order.  However, the Board 
finds that the veteran's disability has been properly staged 
throughout the course of this appeal, and at no time has the 
veteran warranted a higher rating during any of the stages.  
Therefore, the Board does not find any additional staging to 
be warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his right knee 
disability and the veteran has not provided objective 
evidence of marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.




ORDER

Entitlement to an increased initial evaluation for status-
post injury, medial meniscectomy, and arthroplasty of the 
right knee is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


